     Case 2:20-cv-01246-MCE-CKD Document 25 Filed 10/06/20 Page 1 of 10

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SUNBELT RENTALS, INC.,                           No. 2:20-cv-01246-MCE-CKD
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    ALLEN ENGINEERING
      CONTRACTOR, INC.; UNION PACIFIC
15    RAILROAD CO.; SOUTHERN PACIFIC
      CO.; and ROGER A. TATE,
16
                        Defendants.
17

18          Before the court is plaintiff Sunbelt Rentals, Inc.’s (“Sunbelt”) motion for default

19   judgment against defendants Allen Engineering Contractor, Inc. (“Allen Engineering”) and Roger

20   A. Tate (“Tate”). For the reasons below, the court will recommend granting Sunbelt’s motion for

21   default judgment against Allen Engineering and denying it against Tate.

22     I.   BACKGROUND

23          A.     Procedural History

24          On June 19, 2020, Sunbelt filed its original complaint against four defendants—Tate,

25   Allen Engineering, Union Pacific Railroad Co., and Southern Pacific Co.—for unpaid debt of

26   approximately $70,000. (ECF No. 1.) On July 9, 2020, Sunbelt filed its First Amended

27   Complaint against the same defendants. (ECF No. 6.) None of the defendants answered either

28   complaint, except for Union Pacific Railroad Co. (ECF Nos. 11, 13.) Sunbelt then requested
                                                       1
     Case 2:20-cv-01246-MCE-CKD Document 25 Filed 10/06/20 Page 2 of 10

 1   entry of default against Allen Engineering and Tate, but not against Southern Pacific Co. (ECF
 2   No. 14.) On August 19, 2020, the clerk granted Sunbelt’s request. (ECF No. 15.) On September
 3   1, 2020, Sunbelt filed a motion for default judgment against Tate and Allen Engineering. (ECF
 4   No. 16.) Tate filed an opposition, (ECF No. 18), and Sunbelt filed a reply. (ECF No. 19.) The
 5   court heard argument on the motion for default judgment via Zoom on September 30, 2020. At
 6   the hearing, Tate informed the court that he intends to answer Sunbelt’s First Amended
 7   Complaint. Sunbelt’s motion for default judgment against Allen Engineering remained
 8   unopposed.
 9           B.     Factual Background
10           Sunbelt rents equipment to contractors for use in construction projects, and it has been
11   renting equipment to Allen Engineering for more than a decade. In November of 2019, Sunbelt
12   rented certain equipment to Allen Engineering, and Sunbelt contends that Allen Engineering has
13   failed to pay invoices related to that equipment. Sunbelt contends that both Tate and Allen
14   Engineering are liable for these unpaid invoices.
15           Tate is the owner and president of Allen Engineering. Tate formed Allen Engineering as a
16   sole proprietorship in 2001. In 2004, he incorporated the sole proprietorship in California as
17   Allen Engineering Contractor, Inc. Sunbelt alleges that, prior to Tate’s incorporation of Allen
18   Engineering, Tate signed an “Application of Credit” on behalf of Allen Engineering with a
19   company called NationsRent. In 2006, Sunbelt acquired NationsRent and assumed the rights and
20   obligations under the “Application of Credit.” Sunbelt contends that, because Tate signed the
21   “Application of Credit” while Allen Engineering was still a sole proprietorship, under California
22   law Tate is personally liable for Allen Engineering’s unpaid invoices.
23           Tate disputes Sunbelt’s theory of liability against him. He disagrees that—or is currently
24   unable to confirm whether—he signed the “Application of Credit” while Allen Engineering was a
25   sole proprietorship, and he argues that all of the unpaid invoices concern equipment that was
26   provided after the company was incorporated in any event. As such, Tate objects to the entry of
27   default judgment against him personally.
28   /////
                                                         2
     Case 2:20-cv-01246-MCE-CKD Document 25 Filed 10/06/20 Page 3 of 10

 1    II.   LEGAL STANDARD
 2          Pursuant to Federal Rule of Civil Procedure 55, default may be entered against a party
 3   against whom a judgment for affirmative relief is sought who fails to plead or otherwise defend
 4   against the action. See Fed. R. Civ. P. 55(a). However, “[a] defendant’s default does not
 5   automatically entitle the plaintiff to a court-ordered judgment.” PepsiCo, Inc. v. Cal. Sec. Cans,
 6   238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002) (citing Draper v. Coombs, 792 F.2d 915, 924-25
 7   (9th Cir. 1986)). Instead, the decision to grant or deny an application for default judgment lies
 8   within the district court’s sound discretion. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.
 9   1980). In making this determination, the court considers the seven Eitel factors:
10                   (1) the possibility of prejudice to the plaintiff, (2) the merits of
                    plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
11                  the sum of money at stake in the action[,] (5) the possibility of a
                    dispute concerning material facts[,] (6) whether the default was due
12                  to excusable neglect, and (7) the strong policy underlying the Federal
                    Rules of Civil Procedure favoring decisions on the merits.
13

14   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Default judgments are ordinarily
15   disfavored. Id. at 1472.
16          As a general rule, once default is entered, well-pleaded factual allegations in the operative
17   complaint are taken as true, except for those allegations relating to damages. TeleVideo Sys., Inc.
18   v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (per curiam) (citing Geddes v. United Fin.
19   Group, 559 F.2d 557, 560 (9th Cir. 1977) (per curiam)); accord Fair Housing of Marin v. Combs,
20   285 F.3d 899, 906 (9th Cir. 2002). In addition, although well-pleaded allegations in the
21   complaint are admitted by a defendant’s failure to answer, “necessary facts not contained in the
22   pleadings, and claims which are legally insufficient, are not established by default.” Cripps v.
23   Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (citing Danning v. Lavine, 572 F.2d
24   1386, 1388 (9th Cir. 1978)); accord DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir.
25   2007) (stating that a defendant does not admit facts that are not well-pled or conclusions of law);
26   Abney v. Alameida, 334 F. Supp. 2d 1221, 1235 (S.D. Cal. 2004) (“[A] default judgment may not
27   be entered on a legally insufficient claim.”) A party’s default does not establish the amount of
28   damages. Geddes, 559 F.2d at 560.
                                                        3
     Case 2:20-cv-01246-MCE-CKD Document 25 Filed 10/06/20 Page 4 of 10

 1     I.    DISCUSSION
 2           A.         The motion for default judgment should be granted against Allen Engineering
 3                      but not against Tate.
 4           When deciding a motion for default judgment, the trial court must weigh the
 5   appropriateness of entering a default judgment under the seven factors enumerated in Eitel v.
 6   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). The factors are as follows: (1) the possibility
 7   of prejudice to the plaintiff, (2) the merits of plaintiff's substantive claim, (3) the sufficiency of
 8   the complaint, (4) the sum of money at stake in the action; (5) the possibility of a dispute
 9   concerning material facts; (6) whether the default was due to excusable neglect, and (7) the strong
10   policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits. Id.
11                 i.          Factor One: Possibility of Prejudice to the Plaintiff
12           First, the court considers whether Sunbelt would suffer prejudice if the court declined to
13   enter a default judgment against Allen Engineering and Tate. See PepsiCo, Inc., 238 F. Supp. 2d
14   at 1177. Such potential prejudice would weigh in favor of entering default judgment. Id.
15           Sunbelt would potentially face prejudice if the court did not enter a default judgment
16   against Allen Engineering, because Sunbelt would be left without alternative recourse against
17   Allen Engineering. Absent a default judgment, Sunbelt would be unable to reach a disposition on
18   its claims. It would be unable to move for entry of judgment on the pleadings, because such a
19   motion may be filed only “after the pleadings are closed.” Fed. R. Civ. P. 12(c); see also Perez v.
20   Wells Fargo, 774 F.3d 1329, 1336 (11th Cir. 2014) (“When a defendant fails to answer, Rule
21   12(c) precludes a judgment on the pleadings because the pleadings have not ‘closed.’”).
22   Similarly, Allen Engineering’s failure to answer deprives Sunbelt of the opportunity to obtain
23   discovery to aid a motion for summary judgment or satisfy the burden of proof at trial. The first
24   Eitel factor therefore favors the entry of default judgment against Allen Engineering.
25           Conversely, Sunbelt would not face such prejudice if the court declined to enter a default
26   judgment against Tate. Unlike Allen Engineering, Tate has represented his intent to defend
27   himself in this action. Sunbelt will therefore have alternative avenues to attempt to recover from
28   Tate. Thus, the first Eitel factor weighs against entering default judgment against Tate.
                                                           4
     Case 2:20-cv-01246-MCE-CKD Document 25 Filed 10/06/20 Page 5 of 10

 1                 ii.       Factors Two and Three: The Merits of the Plaintiff’s Substantive Claims
 2                           and the Sufficiency of the Complaint
 3            Next, the court considers the merits of Sunbelt’s substantive claims and the sufficiency of
 4   the complaint. The court considers these two factors together below, because the two inquiries
 5   are related. The court must evaluate whether the allegations in the First Amended Complaint are
 6   sufficient to state a claim that supports the relief sought. See Danning, 572 F.2d at 1388;
 7   PepsiCo, Inc., 238 F. Supp. 2d at 1175. Sunbelt asserts two claims: (1) breach of contract, and (2)
 8   lien enforcement. (ECF No. 6.) Here, the court only considers Sunbelt’s breach of contract
 9   claim, because Sunbelt does not request relief related to its claim for lien enforcement in its
10   motion for default judgment.1
11            The elements of a breach of contract action under California law are: (1) the existence of a
12   contract, (2) plaintiff’s performance or excuse for nonperformance, (3) defendant’s breach, and
13   (4) damages to plaintiff as a result of the breach. Buschman v. Anesthesia Bus. Consultants LLC,
14   42 F. Supp. 3d 1244, 1250 (N.D. Cal. 2014) (citing CDF Firefighters v. Maldonado, 158 Cal.
15   App. 4th 1226, 1239 (2008)). The First Amended Complaint alleges facts to support each of
16   these elements. (ECF No. 5 ¶¶ 20, 46, 59-61.) Accordingly, these Eitel factors weigh in favor of
17   entering default judgment.
18                iii.       Factor Four: The Sum of Money at Stake in the Action
19            Under the fourth Eitel factor, “the court must consider the amount of money at stake in
20   relation to the seriousness of Defendant’s conduct.” PepsiCo, Inc., 238 F. Supp. 2d at 1176-77;
21   see also Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 500 (C.D. Cal. 2003).
22   “Default judgment is disfavored where the sum of money at stake is too large or unreasonable in
23   relation to defendant’s conduct.” Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1012 (C.D. Cal.
24   2014).
25

26
     1 In the First Amended Complaint, Sunbelt asks the court to declare that “Sunbelt has a perfected
     lien on the Property and the Project for the Principal Amount,” and order “foreclosure and sale of
27   the Property and Project to satisfy Sunbelt’s Lien.” (ECF No. 6 at 7.) Because Sunbelt does not
     request this relief in its motion for default judgment, the court does not consider Sunbelt’s lien
28   enforcement claim.
                                                         5
     Case 2:20-cv-01246-MCE-CKD Document 25 Filed 10/06/20 Page 6 of 10

 1           Here, Sunbelt is requesting the following money damages: (1) the principal amount due of
 2   $70,765.21; (2) accrued service charges of 1.5% through August 24, 2020 in the amount of
 3   $8,524.57, as well as additional service charges that continue to accrue until the unpaid principal
 4   amount is fully collected; (3) pre-judgment interest at a rate of 10% from January 23, 2020 to
 5   August 24, 2020 in the amount of $4,149.46, and all additional pre-judgment interest that accrues
 6   until entry of judgment; (4) post-judgment interest under 28 U.S.C. § 1961(a); and (5) reasonable
 7   attorneys’ fees and costs in an amount to be determined at a later date through a post-judgment
 8   motion. (ECF No. 16 at 3.) Excluding the attorneys’ fees request, which cannot currently be
 9   calculated, Sunbelt appears to request less than $100,000 in damages, which appears supported by
10   the record and reasonable given Allen Engineering’s alleged conduct. Thus, this factor also
11   weighs in favor of granting default judgment.
12                iv.        Factor Five: The Possibility of a Dispute Concerning Material Facts
13           Once the clerk enters default, the court may assume the truth of well-pleaded facts in the
14   complaint, except as to damages. Thus, there is no likelihood that any dispute of material fact
15   exists with regard to Allen Engineering. See, e.g., Elektra Entm’t Group Inc. v. Crawford, 226
16   F.R.D. 388, 393 (C.D. Cal. 2005); accord Philip Morris USA, Inc., 219 F.R.D. at 500; PepsiCo,
17   Inc., 238 F. Supp. 2d at 1177. Tate, however, has opposed the entry of default judgment and
18   disputed facts material to Sunbelt’s theory of liability against him. As such, the fifth Eitel factor
19   favors a default judgment against Allen Engineering but disfavors default judgment against Tate.
20                 v.        Factor Six: Whether the Default Was Due to Excusable Neglect
21           The sixth Eitel factor considers whether default was due to excusable neglect. The record
22   suggests Tate’s default was excusable, but Allen Engineering’s was not. Although Tate did not
23   file an answer, he did respond to Sunbelt’s motion for default judgment and appeared before t he
24   court to express his opposition to Sunbelt’s motion. Considering that Tate is a pro se litigant and
25   the nature of his defense that he has tentatively articulated to the court, the court finds that his
26   initial failure to answer was the result of excusable neglect. But Allen Engineer’s failure to
27   answer was not excusable. Despite being served with the First Amended Complaint (ECF Nos. 6,
28   9), Allen Engineering has failed to file an answer or otherwise appear in this suit. Thus, there is
                                                         6
     Case 2:20-cv-01246-MCE-CKD Document 25 Filed 10/06/20 Page 7 of 10

 1   no basis to find that the default resulted from its excusable neglect. This Eitel factor therefore
 2   favors the entry of a default judgment against Allen Engineering.
 3                vi.         Factor Seven: The Strong Policy Underlying the Federal Rules of Civil
 4                            Procedure Favoring Decisions on the Merits
 5           “Cases should be decided upon their merits whenever reasonably possible.” Eitel, 782
 6   F.2d at 1472. But district courts have concluded with regularity that this policy, standing alone, is
 7   not dispositive, especially where a party fails to defend itself in an action. PepsiCo, Inc., 238 F.
 8   Supp. 2d at 1177; see also Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1061
 9   (N.D. Cal. 2010). Accordingly, although the court is cognizant of the policy in favor of decisions
10   on the merits—and consistent with existing policy would prefer that this case be resolved on the
11   merits—that policy does not, by itself, preclude the entry of default judgment.
12           In sum, upon consideration of the seven Eitel factors, the court concludes that Sunbelt is
13   entitled to a default judgment against Allen Engineering but not against Tate.
14           B.         The Terms of the Judgment to Be Entered
15           Having found that Sunbelt is entitled to entry of default judgment against Allen
16   Engineering, the court must determine the terms of the judgment to be entered. Sunbelt’s motion
17   for default judgment requests the following damages: (1) the principal amount due under the
18   invoices of $70,765.21; (2) accrued service charges of 1.5% through August 24, 2020 in the
19   amount of $8,524.57, as well as additional service charges that continue to accrue until the unpaid
20   principal amount is fully collected; (3) prejudgment interest at a rate of 10% from January 23,
21   2020 to August 24, 2020 in the amount of $4,149.46, and all additional pre-judgment interest that
22   accrues until entry of judgment; (4) post-judgment interest under 28 U.S.C. § 1961(a); and (5) a
23   declaration that Allen Engineering is liable for Sunbelt’s reasonable and necessary attorneys’ fees
24   and costs, the amount of which the court may determine in response to a post-judgment motion
25   under Federal Rule of Civil Procedure 54(d). (ECF No. 16 at 3.) Considering Sunbelt’s briefing
26   and the record in this case, the court recommends that damages be awarded as set forth below.
27   /////
28   /////
                                                        7
     Case 2:20-cv-01246-MCE-CKD Document 25 Filed 10/06/20 Page 8 of 10

 1                 i.       Compensatory Damages
 2          As compensatory damages, Sunbelt seeks to recover $70,765.21 as the unpaid principal
 3   due under the invoices, and $8,524.57 as unpaid services charges accrued through August 24,
 4   2020.2 (ECF No. 16 at 3.) These amounts and their underlying calculations are set forth in the
 5   declaration of Catherine Hargis, and they appear to be correct and supported by evidence. (ECF
 6   No. 16-2.) The total amount of compensatory damages is $79,289.78. Sunbelt has therefore
 7   established, independently of the First Amended Complaint, the amount of compensatory
 8   damages owed to it by Allen Engineering.
 9                ii.       Prejudgment Interest
10          Sunbelt also requests prejudgment interest in both its First Amended Complaint and its
11   motion for default judgment. “Prejudgment interest in a diversity action is . . . a substantive
12   matter governed by state law.” U.S. Fid. & Guar. Co. v. Lee Invs. LLC, 641 F.3d 1126, 1139
13   (9th Cir. 2011). Under California law, a person who “is entitled to recover damages certain, or
14   capable of being made certain by calculation, and the right to recover which is vested in the
15   person upon a particular day, is entitled also to recover interest thereon from that day, except
16   when the debtor is prevented by law, or by the act of the creditor from paying the debt.” Cal. Civ.
17   Code § 3287(a). If a contract does not stipulate a legal rate of interest, “the obligation shall bear
18   interest at a rate of 10 percent per annum after a breach.” Cal. Civ. Code § 3289(b).
19          Here, Sunbelt contends that there is no contractual interest rate, so prejudgment interest
20   should accrue at the rate of ten percent per annum, as provided by California law. Sunbelt further
21   asserts that it does not seek to recover interest prior to the due date of the most recent invoice,
22   which was due on January 23, 2020. (ECF No. 17 at 4.) Calculating prejudgment interest on the
23   principal amount of $70,765.21 from January 23, 2020 to October 5, 2020 yields a prejudgment
24   interest total of $4,963.84.
25
     2 With regard to the unpaid service charges, Sunbelt seeks to recover accrued service charges of
26
     1.5% through August 24, 2020 in the amount of $8,524.57, as well as additional service charges
27   that continue to accrue until the unpaid principal amount is fully collected. But Sunbelt has not
     provided the court with the means to calculate any service charges accruing after August 24,
28   2020. Therefore the court declines to award services charges beyond August 24, 2020.
                                                        8
     Case 2:20-cv-01246-MCE-CKD Document 25 Filed 10/06/20 Page 9 of 10

 1               iii.          Post-judgment interest
 2          Sunbelt further requests post-judgment interest in both its First Amended Complaint and
 3   its motion for default judgment. “Under the provisions of 28 U.S.C. § 1961, post-judgment
 4   interest on a district court judgment is mandatory.” Air Separation, Inc. v. Underwriters at
 5   Lloyd’s of London, 45 F.3d 288, 290 (9th Cir.1995) (citing Perkins v. Standard Oil Co., 487 F.2d
 6   672, 674 (9th Cir.1973)). Post-judgment interest applies to the entire judgment, including
 7   principal, pre-judgment interest, attorneys' fees, and costs. Id. at 291. The post-judgment interest
 8   rate is set “at a rate equal to the weekly average 1–year constant maturity Treasury yield, as
 9   published by the Board of Governors of the Federal Reserve System, for the calendar week
10   preceding . . . the date of the judgment.” 28 U.S.C. § 1961(a); see Landstar Ranger, Inc. v. Parth
11   Enterprises, Inc., 725 F. Supp. 2d 916, 924 (C.D. Cal. 2010). For the calendar week preceding
12   October 5, 2020, that rate was 0.12 percent.
13               iv.           Attorneys’ Fees and Costs
14          Finally, Sunbelt requests a declaration that it is entitled to recover from Allen Engineering
15   its reasonable and necessary attorneys’ fees and costs, “the amount of which the court will
16   determine in response to a Sunbelt post-judgment motion under Federal Rule of Civil Procedure
17   54(d).” (ECF No. 16 at 3.) Although Sunbelt is entitled to recover its taxable costs, the court
18   declines to declare that Sunbelt is entitled to recover attorneys’ fees at this time. Under Rule
19   54(d), a claim for attorneys’ fees must be made by motion. Sunbelt may file such a motion in
20   accordance with the applicable procedures, if it so desires.
21    II.   CONCLUSION
22          For the foregoing reasons, IT IS RECOMMENDED that:
23          1.          Sunbelt Rentals, Inc.’s motion for default judgment (ECF No. 16) be GRANTED
24                      as to Allen Engineering Contractor, Inc. and DENIED as to Roger A. Tate;
25          2.          Judgment be entered in Sunbelt Rentals, Inc.’s favor and against Allen
26                      Engineering Contractor, Inc.;
27          3.          The clerk be directed to vacate the entry of default as to Roger A. Tate (ECF No.
28                      15);
                                                           9
     Case 2:20-cv-01246-MCE-CKD Document 25 Filed 10/06/20 Page 10 of 10

 1            4.     Sunbelt Rentals, Inc. be awarded $79,289.78 in damages for breach of contract and
 2                   $4,963.84 in pre-judgment interest, for a total amount of $84,253.62. This sum
 3                   shall bear post-judgment interest at the rate of 0.12 percent; and
 4            5.     Sunbelt Rentals, Inc. recover its taxable costs of suit.
 5            These findings and recommendations are submitted to the United States District Judge
 6    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 7    days after being served with these findings and recommendations, any party may file written
 8    objections with the court and serve a copy on all parties. Such a document should be captioned
 9    “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
10    shall be served on all parties and filed with the court within fourteen (14) days after service of the
11    objections. The parties are advised that failure to file objections within the specified time may
12    waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th
13    Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).
14    Dated: October 6, 2020
                                                        _____________________________________
15
                                                        CAROLYN K. DELANEY
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18    17.1246.mdj

19

20

21

22

23

24

25

26

27

28
                                                         10
